DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: Please terminate paragraph [0009] by a semicolon.  
Appropriate correction is required.

Claim Objections
Claims 11-13 are objected to because of the following informalities: claim 11, line 9, please insert “one or more” before “correction filters” for consistency with antecedent.  claims 12 and 13 are objected for being dependent on an objected claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the adaptive adjustment" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7-10, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muhammad US Patent Application Publication No. US20140362955 A1.
As per claim 1, Muhammad discloses a method and apparatus note at least (fig. 1, 3, 7 and 8) comprising: determining a first noise estimate of first noise that propagates along a first branch of a receive path of a device ( note fig. 3 element 206, shown in fig. 8 to include  autocorrelator 260 that produce a first estimate of the I signal (first branch), note para. [0036] that teaches that the input signal includes distortion(distortion is synonymous to noise  or imbalance). In addition, the most comprehensive claim 2 of the instant application defines the first estimate simply as  first autocorrelation); determining a second noise estimate of second noise that propagates along a second branch of the receive path ( note fig. 3 element 206, shown in fig. 8 to include  autocorrelator 262 that produce a second estimate of the Q signal (second branch), note para. [0036] that teaches that the input signal includes distortion(distortion generally known as noise  or imbalance); In addition, the most comprehensive claim 2 of the instant application defines the second estimate simply as  second autocorrelation); determining a cross-relationship estimate between the first noise and the second noise (note fig. 3 element 206, shown in fig. 8 to include  cross correlator 264 that produce an estimate of the I and Q signal ( note para. [0036] that teaches that the input signal includes distortion(distortion generally known as noise  or imbalance)); In addition, the most comprehensive claim 2 of the instant application defines the cross relationship simply as a cross-correlation of I and Q signals); and adjusting one or more correction filters configured to correct for imbalances associated with the first branch and the second branch of the receive path, the adjusting being based on the first noise estimate, the second noise estimate, and the cross-relationship estimate (updater coupled between  206 and 204  (fig. 3) is provided to update  weight value (one or more correction filters) to correct the imbalance based on the first noise estimate, the second noise estimate, and the cross-relationship estimate)(note at least the abstract, paras. [0028], [0029], [[0049], [0053] and [0055]].  
As per claim 2, the claim features are addressed in the rejection of claim 1 and need not to be repeated. 
As per claim 4, further Muhammad further teaches determining an IQ mismatch of a mixer of the receive path based on the first noise estimate, the second noise estimate, and the cross- relationship estimate (note  update block of fig. 3 configured to produce an IQ mismatch note paras. [0027] and [0045] ), wherein adjusting the one or more correction filters based on the first noise estimate, the second noise estimate, and the cross-relationship estimate includes adjusting the one or more correction filters based on the determined IQ mismatch (note  fig. 2 element 172 and  fig. 3 and paras. [0027] and [0045])( Muhammad teaches IQ mismatch as opposed to phase mismatch. However, as note in the art1 IQ mismatch includes phase mismatch.
As per claim 7, Muhammad further recites determining a difference of the first estimate (correlation) and the second estimate (correlation) (note 206 that produces the difference using 266) and the adjusting the one or more filters (coefficients) are based on the difference (the output of fig. 8 is provided to update the coefficients (filters)). 
As per claim 8, the  adjustment is adaptive (see fig. 3 that shows a feedback loop  to perform the update) and is adapted to drive the difference to zero (note at least para. [0025]).
As  per claim 9, adjusting the one or more correction filters based on the cross-relationship estimate is based on whether a value of the cross-relationship estimate is moving toward zero during an adaptive adjustment process (note at least para. [0029]).
As per claim 10, see rejection of claim 1 above. In addition, the structure disclosed by Muhammad are circuit element or hardware (note para. [0012]).
	As per claim 14, see rejection of claim 2.
As per claim 16 note the rejections of claims 7 and 9, collectively.
Allowable Subject Matter
Claims 17-21 are allowed.
Claims 3, 5-6, 11-13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020. The examiner can normally be reached 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        






    
        
            
    

    
        1 See at least Para. [0042] of WO 2007005392, that partially teaches “gain and phase mismatch between the I and Q components is called IQ mismatch”